DETAILED ACTION
Prosecution History
	Claims 1-6 were filed.
	Claim 2 was canceled.
	Claims 1 and 3-6 are pending and allowed.

Allowable Subject Matter
Claims 1 and 3-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons of allowance:
Yukumatsu et al. U.S. Pub. No. 2012/0194377 (“Yukumatsu”) discloses antenna apparatus includes a substrate, a first antenna, and a second antenna. The substrate includes two or more pattern-forming layers which are layered via at least one insulating layer. The two or more pattern-forming layers include a first pattern-forming layer and a second pattern-forming layer which are different from each other. The first pattern-forming layer forms one of both outer layers located at both surfaces of the substrate. The first antenna is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers. The second antenna is formed on the second pattern-forming layer, is arranged on at least one side of both sides of the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction.
Tokoro et al. U.S. Patent No. 6,573,859 (“Tokoro”) teaches a radar apparatus of the present invention is provided with a reception array antenna having a plurality of antenna elements, a first bearing detector for detecting a bearing of a target by carrying out signal 
Pearce et al. U.S. Patent No. 5,194,870 (“Pearce”) teaches a FMCW radar return signals are converted to i.f. in a front end section, digitised in an A-D converter, and reduced to in-phase and quadrature base band components at a lower sampling rate in a filter section. Returns are compared with a separate reference waveform signal from a generator for each range cell by a multiplier and an accumulate and dump function. The reference waveforms for subsequent range cells are delayed by one sample period.
However, regarding independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
“the received waveform forming section is configured to form the received waveform to comprise receiving directivity; and 
the receiving directivity is formed by calculating weights of the beat signals so as to 
direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present, and 
direct a null of the directivity in a direction where a second target as a non- calculation object of the distance is present, of the arrival directions estimated by the direction estimating section.”
Claims 3-6 depend on allowable claim 1, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668